394 F.2d 179
Norman B. SATHER, Appellant,v.GENERAL ELECTRIC COMPANY, a New York Corporation, Appellee.
No. 21700.
United States Court of Appeals Ninth Circuit.
April 17, 1968.

Carson F. Eller (argued) of Griffin, Boyle & Enslow, Tacoma, Wash., for appellant.
Frederick V. Betts (argued) of Skeel, McKelvy, Henke, Evenson & Uhlmann, Seattle, Wash., for appellee.
Before POPE, DUNIWAY and ELY, Circuit Judges.
PER CURIAM.


1
The plaintiff, appellant here, was a distributor of electrical appliances manufactured or sold by the defendant appellee. The appellee had a wholesale warehouse equipped with an inclined ramp at one of its doors permitting a truck to be backed for loading. On the occasion here in question plaintiff drove his enclosed truck to the warehouse and backed it up on the inclined ramp toward the warehouse door. He alighted from his truck and walked toward the door up the ramp on the curbing which was along its edge. In some manner he fell to the ground some three feet below and received the injuries for which he seeks recovery, charging the defendant with negligence in the construction of the ramp.


2
The case was tried to the court sitting without a jury which found that the plaintiff himself was guilty of negligence, which was the sole proximate cause of the accident, due to the manner in which he had positioned his truck on the ramp and his choosing to walk on the curbing rather than on the surface of the driveway. The court found no negligence on the part of the defendant or in the manner in which the ramp was constructed. Accordingly, judgment was entered for the defendant, the appellee here.


3
Since we find that the findings of the trial court were amply sustained by the evidence and that they are not clearly erroneous, we affirm the judgment of the district court.


4
So ordered.